DETAILED ACTION
This Office Action is in response to Application No. 16/131,826 filed on September 14, 2018. Claims 1-20 are presented for examination and are currently pending.



	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 relies on claim 5 and claim 5 recites “if a window size of the first size 2x2 max pooling stage is a second even value,” whereas claim 6 states “neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero and the window size is an odd value”. Considering it is impossible for a value to be both even and odd at the same time and the claim/specification both make no clarifying statement towards this value, the claim is held as indefinite. For purposes of this office action claim 6 is interpreted as an alternative to claim 5 that relies on claim 4. 
Claim 15 is similar to claim 6 except for being directed towards a device rather than a method and is rejected for the same reasons and judgement applying as above. 
Claims 7 and 16 are rejected for their reliance on claims 6 and 15 respectively. Applicant is respectfully asked to fix all similar errors.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 remain rejected under §101 as non-eligible subject matter

In regards to claim 1, the claim is rejected because the claimed invention is directed to a mathematical calculation without significantly more. The claim recites arranging data forms, receiving/storing data, and performing mathematical calculations and comparisons on said data based off of present parameters. 


2A Prong 1: The limitation of performing a cascade of size 2x2 pooling operations to receive downsampled output data, as drafted, is a process that under its broadest reasonable interpretation, is a mathematical calculation but for the recitation of a generic computer. That is, other than reciting the computer-implemented method, the claim element is directed to mathematical calculations. For example, if the limitation “A computer implemented method for” was excluded from claim 1, performing a pooling operation is a mathematical calculation. 
	Additionally, the claim includes the limitation: wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage, which in the broadest reasonable interpretation is also directed towards a mathematical calculation. As the limitation is directed towards a parameter being determined dynamically, the process involves a generic computer processing the variables and calculating an output that would be utilized as the stride value. Support can be found in the applicant’s specification at (¶0079) where the applicant discloses the formula and definitions for calculating various components of the calculation such as the stride.  
Accordingly, the claim recites a mathematical calculation. 


2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of receiving and storing data in a buffer, determining which parameters to use for the said data and outputting said data. These additional elements do not 
	For example, receiving input data at the max pooling layer and buffering input data at the max pooling layer are both limitations that under the broadest reasonable interpretation are just data transfer and storage. The same can be said for the outputting of the downsampled output data to another layer of the convolutional neural network. As output data is received into the next pooling layer and then stored in the buffer until further operations can be performed, this would also amount to data storage and data transfer. These limitations amount to insignificant extra-solution activity. 
 Accordingly, these additional elements do not integrate the mathematical calculation into a practical application because they do not impose any meaningful limitations on practicing the mathematical calculation. Therefore, the claim is directed to a mathematical calculation without significantly more. 



2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the mathematical calculation into the practical application, the additional elements of storing the data, determining the format for the execution of the pooling operation, and outputting said data are extra-solution steps that only determine the condition for which the mathematical calculation is done and storing data once that calculation is completed. Simply adding a step that determines which form to do the mathematical calculation in, by way of determining which stride value to use, and then storing said data or outputting it after the calculations have been completed does not provide an inventive concept. Further, the step of storing said data and 


Claim 10 is directed towards a device and is similar to claim 1 but specifies generic computer hardware components and instead states that there be instructions loaded on a non-transitory memory storage that carries out the same or very similar steps as claim 1. Seeing as the claim is similar except for it being directed to a set of generic computer components and offers no other significant changes in limitation, it is rejected for similar reasons and judgement as applied as in claim 1.

Claim 20 is directed towards a computer-readable media and is similar to claim 10 except that it is directed towards a computer-readable media that stores instructions to be carried out rather than a device as a whole. Seeing as the claim is similar except for it being directed to a set of generic computer components and offers no other significant changes in 

Claim 2 is a dependent claim which depends on claim 1 and is directed to a specific set of parameters in which the pooling operation of claim 1 is carried out in. As it is merely specifying a set of variables in the mathematical calculation, it provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1.

Claim 3 is a dependent claim which depends on claim 2 and is directed to a specific set of parameters in which the pooling operation of claim 1 is carried out in. As it is merely specifying a set of variables in the mathematical calculation, it provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1.


Claim 4 is a dependent claim which depends on claim 1 and is directed to: further specifying what values certain variables hold, applying the pooling operation of claim 1 and saving said output data. As claim 4 is extremely similar to claim 1 but with the added limitation of determining numerical variables, which provides no additional meaningful limitations. Determining numerical values in the context of this claim and under the broadest reasonable interpretation is additional calculations and instructions that amount to certain parameters being placed under certain conditions. Thus, the claim is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1.
Claim 5 is a dependent claim which depends on claim 4 and is directed to determining the value of a variable in the pooling calculation and setting a parameter for the calculation based off said value. As claim 5 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1. 
Claim 6 is a dependent claim which depends on claim 5 and is directed to parameter checks and the potential for an additional variable change in the mathematical calculation. As claim 6 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1.
Claim 7 is a dependent claim which depends on claim 6 and is directed to adjusting the value of a variable in the pooling calculation and setting a parameter for the calculation based off said value. As claim 7 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1. 
Claim 8 is a dependent claim which depends on claim 4 and is directed to specifying the values of variables in the mathematical equation. As claim 8 merely recites values/variables to be plugged into the equation, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1. 
Claim 9 is a dependent claim which depends on claim 4 and is directed to specifying a condition for the mathematical equation to continue or stop. As claim 9 merely recites a condition for the calculation to take place, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 1.

Claim 11 is a dependent claim which depends on claim 10 and is directed to a specific set of parameters in which the pooling operation of claim 10 is carried out in. As it is merely specifying the set of variables in the mathematical calculation, it provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10.

Claim 12 is a dependent claim which depends on claim 11 and is directed to a specific set of parameters in which the pooling operation of claim 10 is carried out in. As it is merely specifying a set of variables in the mathematical calculation, it provides no additional meaningful limitations and is rejected as a mathematical calculation with the 
Claim 13 is a dependent claim which depends on claim 10 and is directed to: further specifying what values certain variables hold, applying the pooling operation of claim 1 and saving said output data. As claim 13 is extremely similar to claim 10 but with the added limitation of determining numerical variables, which provides no additional meaningful limitations. Determining numerical values in the context of this claim and under the broadest reasonable interpretation is additional calculations and instructions that amount to certain parameters being placed under certain conditions. Thus, the claim is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10.
Claim 14 is a dependent claim which depends on claim 13 and is directed to determining the value of a variable in the pooling calculation and setting a parameter for the calculation based off said value. As claim 14 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10. 
Claim 15 is a dependent claim which depends on claim 14 and is directed to parameter checks and the potential for an additional variable change in the mathematical calculation. As claim 15 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful 
Claim 16 is a dependent claim which depends on claim 15 and is directed to adjusting the value of a variable in the pooling calculation and setting a parameter for the calculation/equation based off said value. As claim 16 recites parameters and decisions that only affect the mathematical calculation in itself, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10. 
Claim 17 is a dependent claim which depends on claim 13 and is directed to specifying the values of variables in the mathematical equation. As claim 17 merely recites values/variables to be plugged into the equation, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10. 
Claim 18 is a dependent claim which depends on claim 13 and is directed to specifying a condition for the mathematical equation to continue or stop. As claim 18 merely recites a condition for the calculation to take place, the claim provides no additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10.
Claim 19 is a dependent claim which depends on claim 10 and is directed to specifying a condition for the mathematical equation to continue or stop. As claim 19 merely recites additional meaningful limitations and is rejected as a mathematical calculation with the same reasoning and judgement as applied to claim 10.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (US 20190294413 A1) and further in view of Github (CS231n Convolutional Neural Networks for Visual Recognition).

In regards to claim 1, Vantrease teaches the following:
A computer-implemented method for performing size KxK max pooling with stride S at a max pooling layer of a convolutional neural network to downsample input data,
[ (¶0051) “The dimensions of matrix 330 may be smaller than input pixel array 320 and may be determined based on the dimensions of input pixel array 320, dimensions of filter 310, and the stride D.”
This citation from Vantrease teaches a variable sized matrix with a variable sized stride.]
[ (¶0058) “A pooling operation (e.g., a max, average, or sum pooling operation) may be applied to matrix 440 to sub-sample or down-sample data in matrix”
This citation teaches that the matrix is used for max pooling operations and that the output is downsampled data. ]
the computer- implemented method comprising: receiving, at the max pooling layer, input data;
[ (¶0017) “Each processing node on a layer (e.g., an input layer, an intermediate layer, etc.) may receive a sequential stream of input data elements,”
This citation teaches a layer in the neural network receiving the input data. ]
	buffering, at the max pooling layer, the input data;
[ (¶0074) “The data cached at state buffer 522 may include, for example, the input data”
Vantrease continues to teach a buffer at the max pooling layer which can be seen in the rest of the paragraph and (¶0073). ]
What Vantrease fails to explicitly teach, are the limitations below:
applying, at the max pooling layer, a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
and outputting, by the max pooling layer, the downsampled output data to another layer of the convolution neural network for further processing.
These limitations are taught by Github as seen below:
applying, at the max pooling layer, a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
[ (Pg. 21, paragraph 7) “The pool layers are in charge of downsampling the spatial dimensions of the input. The most common setting is to use max-pooling with 2x2 receptive fields”
This citation teaches max pooling (which includes 2x2) and will generate downsampled output data. ]
	wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
[ (pg. 7 and 8) 
These pages in the NPL shows the configurations of dynamic stride algorithms used for max pooling. Further, they showcase an embodiment of stride being 2. ]
and outputting, by the max pooling layer, the downsampled output data to another layer of the convolution neural network for further processing.
[ (Pg. 21, Paragraph 6 ) “The pool layers are in charge of downsampling the spatial dimensions of the input.”
This citation teaches that the pooling layers (which include max pooling) are responsible for downsampling the data. ]

This image shows that after the pooling layers, the data is passed to another layer or multiple layers for further processing. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease and the by pooling operations as taught by Github. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for more efficient functionality and reduce the amount of parameters in the network. [ Github (Pg. 2 Paragraph 1) ]. This would provide the recognized benefit of less system resources being utilized and a faster processing pipeline for the neural network. 



In regards to claim 2, The computer-implemented method of claim 1, is taught by Vantrease/Github as in the rejection for claim 1 above. Vantrease continues to teach the following:
wherein the pooling parameters associated with the size 2x2 max pooling stage comprises at least one of a size of input data at the size 2x2 max pooling stage,
[ (¶0095) “It is noted that even though matrix X and matrix W shown in equation (14) are 2×2 matrices, the sizes of matrix X and matrix W may vary.”
This shows that the matrices associated with the pooling process contain variable size input and are also of size 2x2 max pooling as shown in the rest of the paragraph. ]
a window size of the size 2x2 max pooling stage,
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation shows an embodiment that contains a 2x2 window. ]

or an overlap between neighboring windows of the size 2x2 max pooling stage.
[ (Pg. 16, Paragraph 1) “It is worth noting that there are only two commonly seen variations of the max pooling layer found in practice: A pooling layer with F=3,S=2 (also called overlapping pooling),”
This citation teaches the overlapping pooling in the max pooling layer. ]
	Please refer to the motivation to combine in claim 1 above. 
In regards to claim 3, The computer-implemented method of claim 2, is taught by Vantrease/Github as in the rejection for claim 2 above. The rest of the claim is taught by Vantrease as seen below:
wherein the overlap between the neighboring windows of the size 2x2 max pooling stage is determined in accordance with the size of the input data at the size 2x2 max pooling stage, and the window size of the size 2x2 max pooling stage.
[ (¶0057) “Each element in output matrix 430 may be the sum of element-wise multiplications (i.e., dot-product) between corresponding elements in filter 420 and an overlapping region 412 of input matrix 410 and may be determined in each step a window having the same dimensions as filter 420 (e.g., 3×3) slides over input matrix 410 with a certain stride”
This citation from Vantrease teaches the max pooling stage having a determined overlap through the sizing of the input data and the window size. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation from Vantrease teaches a 2x2 window size that is used in max pooling and is compatible with the features of the previous Vantrease citation. ]
In regards to claim 4, The computer-implemented method of claim 1, is taught by Vantrease/Github as in the rejection for claim 1 above. Vantrease continues teaching the following limitations seen below:
determining, by the max pooling layer, an overlap between neighboring windows of input data of a first size 2x2 max pooling stage in the cascade of size 2x2 max pooling stages,
[ (¶0057) “Each element in output matrix 430 may be the sum of element-wise multiplications (i.e., dot-product) between corresponding elements in filter 420 and an overlapping region 412 of input matrix 410 and may be determined in each step a window having the same dimensions as filter 420 (e.g., 3×3) slides over input matrix 410 with a certain stride”
This citation teaches the overlapping window being determined based on certain parameters. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation teaches the max pooling having a 2x2 window. ]
and a window size of the input data of the first size 2x2 max pooling stage;
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation teaches the max pooling having a 2x2 window size. ]
determining, by the max pooling layer, a stride S of the first size 2x2 max pooling stage in accordance with the overlap, and the window size;

Vantrease teaches that the stride may be variable and it be determined dynamically according to the other parameters such as window size or overlap as seen in the rest of the paragraph. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation teaches the max pooling having an embodiment with 2x2 window size. ]
applying, by the max pooling layer, the size 2x2 max pooling with the stride S kernel to the input data of the first size 2x2 max pooling stage to generate intermediate downsampled output data;
[ (Fig. 4C, 4D, and 4E)
These figures teach the implementation of a max pooling stage that generates downsampled output data with a stride and 2x2 size. ]
saving, by the max pooling layer, the intermediate downsampled output data;
[ (¶0072) “host interface 514 may be configured to transmit the memory descriptors including the memory addresses of the stored data (e.g., input data, weights, results of computations, etc.) between the host device and neural network processor”
The above citation teaches the network (which includes the layer) saving the results of computations which includes the intermediate downsampled output data. ]
and adjusting, by the max pooling layer, the size of input data at the first size 2x2 max pooling stage, the window size of the first size 2x2 max pooling stage, and the overlap between neighboring windows of the first size 2x2 max pooling stage.

This citation from Vantrease teaches that the neural network can recalculate parameters or weights in accordance to the results of the previous calculation. This would include the size of input data, window size, and overlap between windows as they are all previously cited by Vantrease as parameters that are utilized in the pooling layer. ]
What is not taught by Vantrease is the following:
wherein applying the cascade of size 2x2 max pooling stages comprises: determining, by the max pooling layer, a size of the buffered input data and a final size of the downsampled output;
Which is taught by Github as seen below:
[ (Pg. 15-16) “More generally, the pooling layer:
Accepts a volume of size W1×H1×D1
Requires two hyper parameters:
their spatial extent F, the stride S, Produces a volume of size W2×H2×D2”
This citation teaches the pooling layer taking in the size of the input data (shown by W, H and D) and also calculating the size of the downsampled output data with W2, H2 and D2. Examiner notes that the buffered portion of the claim has been taught earlier from Vantrease and is included per the motivation to combine. ]
Please refer to the motivation to combine in claim 1 above.




In regards to claim 5, The computer-implemented method of claim 4, is taught by Vantrease/Github as in the rejection for claim 4 above. Github teaches the rest of the claim as seen below:
wherein determining the stride S of the first size 2x2 max pooling stage comprises: determining, by the max pooling layer, that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero,
[ (pg. 8, Paragraphs 1 and 2)
In general, these two paragraphs show a formula for calculating a variety of different parameters including stride. The formula would take in variables such as input volume size, field size, stride (if solving for one of the other variables), and padding. This formula teaches a plug in determination of selecting a stride by filling out the other variables as needed/preferred by the user. In the examples of paragraph 2, there is embodiments of stride being set to two depending on the input and field size. Therefore one can fill the input size to zero and the rest of the parameters as they wish and determine the stride through solving the equation. ]
	and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero, setting, by the max pooling layer, the stride S to two ;
[ (pg. 8, Paragraphs 1 and 2)
	These paragraphs from Github show examples of various values being plugged in for the formula and details an example of a calculation. This represents a determination as the user is able to create/input any particular value by plugging in the inputs that they want for one variable and solving the rest of the equation to determine what values they should receive. ]
determining, by the max pooling layer, that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is a first even value and the window size of the first size 2x2 max pooling stage is a second even value,
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)

and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is a first even value and the window size of the first size 2x2 max pooling stage is a second even value, setting, by the max pooling layer, the stride S to two ;
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)
	The formula listed here can be dynamic or have preset rules such that the stride can be set to two if some of the parameters are even. The embodiment listed specifically sets the Stride to 2. ]
and setting, by the max pooling layer, the stride S to one for any other possible values of the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage and the window size of the first size 2x2 max pooling stage.
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)
	The formula listed here can be dynamic or have preset rules such that the stride can be set to one (or any other number) if some of the variables are even. Examiner notes that absent some kind of noticeable benefit from the applicant, that the cited values within the reference are hypothetical and can be modified (as stated in the reference) to match any particular value (within reason) such as one, as it would be obvious.  ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease and the value assignment as taught by Github. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for more efficient functionality and reduce the amount of computation in the network. [ Github (Pg. 15 Paragraph 3) ]. This would provide the recognized benefit of less system resources being utilized and a faster processing pipeline for the neural network.



In regards to claim 6, The computer-implemented method of claim 5, is taught by Vantrease/Github as in the rejection for claim 5 above. Github teaches the rest of the claim as seen below:
determining that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero and the window size is an odd value, [ (pg. 8, Paragraphs 1 and 2)
These paragraphs from Github show examples of various values being plugged in for the formula and details an example of a calculation. This represents a determination as the user is able to create/input any particular value by plugging in the inputs that they want for one variable and solving the rest of the equation to determine what values they should receive. ]
	and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero and the window size is an odd value: adding, by the max pooling layer, a padding element to each window sized segment of the input data at the first size 2x2 max pooling stage;
[ (Pg. 9, Paragraph 1 ) “not an integer, indicating that the neurons don’t “fit” neatly and symmetrically across the input. Therefore, this setting of the hyperparameters is considered to be invalid, and a ConvNet library could throw an exception or zero pad the rest to make it fit, or crop the input to make it fit,” 
This citation from Github teaches that if there is an odd value that is not divisible by the formula, the network could add padding (among other options) to solve the issue. ]
and adjusting, by the max pooling layer, the window size and the size of the input data at the first size 2x2 max pooling stage.

	This citation from Github teaches the ability to adjust the size of the input data after zero padding to maintain the spatial or window size. ]
	Please refer to the motivation to combine in claim 5 above. 




In regards to claim 9, The computer-implemented method of claim 4, is taught by Vantrease/Github as in the rejection for claim 4 above. Vantrease teaches the rest of the claim as seen below:
further comprising repeating, by the max pooling layer, the determining the stride S, the applying, the saving, and the adjusting until a size of input data at remaining size 2x2 max pooling stages is equal to the final size.
[ (¶0064) “When the same training sample is used as the input again, the output probabilities might be closer to the target probabilities, which indicates that the network has learned to classify this particular image. As described above, some parameters of the convolutional neural network, such as the number of filters, filter sizes, architecture of the network, etc., may have been pre-selected and remain unchanged during the training process. The above-described training process may be repeated”
	This citation from Vantrease teaches that the same input or different inputs can be repeated back into the pooling operation. It further teaches that the process can be repeated 



In regards to claim 10, Vantrease teaches the following:
A device for performing size KxK max pooling with stride S at a max pooling layer of a convolutional neural network to downsample input data,
[ (¶0051) “The dimensions of matrix 330 may be smaller than input pixel array 320 and may be determined based on the dimensions of input pixel array 320, dimensions of filter 310, and the stride D.”
This citation from Vantrease teaches a variable sized matrix with a variable sized stride.]
[ (¶0058) “A pooling operation (e.g., a max, average, or sum pooling operation) may be applied to matrix 440 to sub-sample or down-sample data in matrix”
This citation teaches that the matrix is used for max pooling operations and that the output is downsampled data. ]
the device comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage,
[ (¶0133) “the modules can be embodied on a non-transitory computer readable medium and processed by a processor in any of the computer”
This is a citation to show the non-transitory memory along with a processor. ]
	wherein the one or more processors execute the instructions to: receive input data,
[ (¶0127) “processors may include multiple processing cores, wherein each processing core may be configured to execute instructions”
Citation from Vantrease teaching the instructions from the processor. ]

This citation teaches a layer in the neural network receiving the input data. ]
	buffer the input data,
[ (¶0074) “The data cached at state buffer 522 may include, for example, the input data”
Vantrease continues to teach a buffer at the max pooling layer which can be seen in the rest of the paragraph and (¶0073). ]
What Vantrease fails to explicitly teach, are the limitations below:
apply a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
and output the downsampled output data to another layer of the convolution neural network for further processing.
These limitations are taught by Github as seen below:
apply a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
 [ (Pg. 21, paragraph 7) “The pool layers are in charge of downsampling the spatial dimensions of the input. The most common setting is to use max-pooling with 2x2 receptive fields”
This citation teaches max pooling (which includes 2x2) and will generate downsampled output data. ]
	wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
[ (pg. 7 and 8) 

and output the downsampled output data to another layer of the convolution neural network for further processing.
[ (Pg. 21, Paragraph 6 ) “The pool layers are in charge of downsampling the spatial dimensions of the input.”
This citation teaches that the pooling layers (which include max pooling) are responsible for downsampling the data. ]
[ (pg. 5, image 1)
This image shows that after the pooling layers, the data is passed to another layer or multiple layers for further processing. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease and the by pooling operations as taught by Github. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for more efficient functionality and reduce the amount of parameters in the network. [ Github (Pg. 2 Paragraph 1) ]. This would provide the recognized benefit of less system resources being utilized and a faster processing pipeline for the neural network. 


In regards to claim 11, The device of claim 10, is taught by Vantrease/Github as in the rejection for claim 10 above. Vantrease continues to teach the following:
wherein the pooling parameters associated with the size 2x2 max pooling stage comprises at least one of a size of input data at the size 2x2 max pooling stage,

This shows that the matrices associated with the pooling process contain variable size input and are also of size 2x2 max pooling as shown in the rest of the paragraph. ]
a window size of the size 2x2 max pooling stage,
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation shows an embodiment that contains a 2x2 window. ]
What is not explicitly taught by Vantrease and is subsequently taught by Github is the following: 
or an overlap between neighboring windows of the size 2x2 max pooling stage.
[ (Pg. 16, Paragraph 1) “It is worth noting that there are only two commonly seen variations of the max pooling layer found in practice: A pooling layer with F=3,S=2 (also called overlapping pooling),”
This citation teaches the overlapping pooling in the max pooling layer. ]
	Please refer to the motivation to combine in claim 10 above. 
In regards to claim 12, The device of claim 11, is taught by Vantrease/Github as in the rejection for claim 11 above. The rest of the claim is taught by Vantrease as seen below:
wherein the overlap between the neighboring windows of the size 2x2 max pooling stage is determined in accordance with the size of the input data at the size 2x2 max pooling stage, and the window size of the size 2x2 max pooling stage.
[ (¶0057) “Each element in output matrix 430 may be the sum of element-wise multiplications (i.e., dot-product) between corresponding elements in filter 420 and an overlapping region 412 
This citation from Vantrease teaches the max pooling stage having a determined overlap through the sizing of the input data and the window size. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation from Vantrease teaches a 2x2 window size that is used in max pooling and is compatible with the features of the previous Vantrease citation. ]
In regards to claim 13, The device of claim 10, is taught by Vantrease/Github as in the rejection for claim 10 above. The following parts of the claim are taught by Vantrease as seen below:
determine an overlap between neighboring windows of input data of a first size 2x2 max pooling stage in the cascade of size 2x2 max pooling stages,
[ (¶0057) “Each element in output matrix 430 may be the sum of element-wise multiplications (i.e., dot-product) between corresponding elements in filter 420 and an overlapping region 412 of input matrix 410 and may be determined in each step a window having the same dimensions as filter 420 (e.g., 3×3) slides over input matrix 410 with a certain stride”
This citation teaches the overlapping window being determined based on certain parameters. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation teaches the max pooling having a 2x2 window. ]
and a window size of the input data of the first size 2x2 max pooling stage;

This citation teaches the max pooling having a 2x2 window size. ]
determining, by the max pooling layer, a stride S of the first size 2x2 max pooling stage in accordance with the overlap, and the window size;
[ (¶0051) “The dimensions of matrix 330 may be smaller than input pixel array 320 and may be determined based on the dimensions of input pixel array 320, dimensions of filter 310, and the stride D.”
Vantrease teaches that the stride may be variable and it be determined dynamically according to the other parameters such as window size or overlap as seen in the rest of the paragraph. ]
[ (¶0055) “In max pooling, the largest element in each spatial neighborhood (e.g., a 2×2 window)”
This citation teaches the max pooling having an embodiment with 2x2 window size. ]
applying, by the max pooling layer, the size 2x2 max pooling with the stride S kernel to the input data of the first size 2x2 max pooling stage to generate intermediate downsampled output data;
[ (Fig. 4C, 4D, and 4E)
These figures teach the implementation of a max pooling stage that generates downsampled output data with a stride and 2x2 size. ]
saving, by the max pooling layer, the intermediate downsampled output data;
[ (¶0072) “host interface 514 may be configured to transmit the memory descriptors including the memory addresses of the stored data (e.g., input data, weights, results of computations, etc.) between the host device and neural network processor”
The above citation teaches the network (which includes the layer) saving the results of computations which includes the intermediate downsampled output data. ]
and adjusting, by the max pooling layer, the size of input data at the first size 2x2 max pooling stage, the window size of the first size 2x2 max pooling stage, and the overlap between neighboring windows of the first size 2x2 max pooling stage.
[ (¶0064) “may then be used to calculate the gradients of the error with respect to parameters and weights to be trained in the network and use the gradient descent to update the parameters and weights to be trained in the network to minimize the output error.”
This citation from Vantrease teaches that the neural network can recalculate parameters or weights in accordance to the results of the previous calculation. This would include the size of input data, window size, and overlap between windows as they are all previously cited by Vantrease as parameters that are utilized in the pooling layer. ]
What is not taught by Vantrease is the following:
wherein the one or more processors further execute instructions to determine a size of the buffered input data and a final size of the downsampled output,
Which is taught by Github as seen below:
[ (Pg. 15-16) “More generally, the pooling layer:
Accepts a volume of size W1×H1×D1
Requires two hyper parameters:
their spatial extent F, the stride S, Produces a volume of size W2×H2×D2”
This citation teaches the pooling layer taking in the size of the input data (shown by W, H and D) and also calculating the size of the downsampled output data with W2, H2 and D2. ]
Please refer to the motivation to combine in claim 10 above.



In regards to claim 14, The device of claim 13, is taught by Vantrease/Github as in the rejection for claim 13 above. Github teaches the rest of the claim as seen below:
wherein the one or more processors further execute instructions to determine the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero,
[ (pg. 8, Paragraphs 1 and 2)
In general, these two paragraphs show a formula for calculating a variety of different parameters including stride. The formula would take in variables such as input volume size, field size, stride (if solving for one of the other variables), and padding. This formula teaches a plug in determination of selecting a stride by filling out the other variables as needed/preferred by the user. In the examples of paragraph 2, there is embodiments of stride being set to two depending on the input and field size. Therefore one can fill the input size to zero and the rest of the parameters as they wish and determine the stride through solving the equation. ]
	and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero, setting, by the max pooling layer, the stride S to two ;
[ (pg. 8, Paragraphs 1 and 2)
	These paragraphs from Github show examples of various values being plugged in for the formula and details an example of a calculation. This represents a determination as the user is able to create/input any particular value by plugging in the inputs that they want for one variable and solving the rest of the equation to determine what values they should receive. ]
determine, that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is a first even value and the window size of the first size 2x2 max pooling stage is a second even value,
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)
	These paragraphs from Github show examples of various values being plugged in for the formula and details an example of a calculation. ]
and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is a first even value and the window size of the first size 2x2 max pooling stage is a second even value, set the stride S to two;
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)
	The formula listed here can be dynamic or have preset rules such that the stride can be set to two if some of the parameters are even. The embodiment listed specifically sets the Stride to 2. ]
and set the stride S to one for any other possible values of the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage and the window size of the first size 2x2 max pooling stage.
[ (Pg. 8 Paragraphs 1 and 2) and (Pg. 9 Paragraph 1)
	The formula listed here can be dynamic or have preset rules such that the stride can be set to one (or any other number) if some of the variables are even. Examiner notes that absent some kind of noticeable benefit from the applicant, that the cited values within the reference are hypothetical and can be modified (as stated in the reference) to match any particular value (within reason) such as one, as it would be obvious.  ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease and the value assignment as taught by Github. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for more efficient functionality and reduce the amount of computation in the network. [ Github (Pg. 15 Paragraph 3) ]. This would provide the recognized benefit of less system resources being utilized and a faster processing pipeline for the neural network.



In regards to claim 15, The device of claim 14, is taught by Vantrease/Github as in the rejection for claim 14 above. Github teaches the rest of the claim as seen below:
wherein the one or more processors further execute instructions to determine that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero and the window size is an odd value, 
[ (pg. 8, Paragraphs 1 and 2)
These paragraphs from Github show examples of various values being plugged in for the formula and details an example of a calculation. This represents a determination as the user is able to create/input any particular value by plugging in the inputs that they want for one variable and solving the rest of the equation to determine what values they should receive. ]
	and based on the determination that the overlap between neighboring windows of the input data at the first size 2x2 max pooling stage is equal to zero and the window size is an odd value, add a padding element to each window sized segment of the input data at the first size 2x2 max pooling stage;
[ (Pg. 9, Paragraph 1 ) “not an integer, indicating that the neurons don’t “fit” neatly and symmetrically across the input. Therefore, this setting of the hyperparameters is considered to be invalid, and a ConvNet library could throw an exception or zero pad the rest to make it fit, or crop the input to make it fit,” 
This citation from Github teaches that if there is an odd value that is not divisible by the formula, the network could add padding (among other options) to solve the issue. ]
and adjust the window size and the size of the input data at the first size 2x2 max pooling stage.
[ (Pg. 7 paragraph 5) “As we will soon see, sometimes it will be convenient to pad the input volume with zeros around the border. The size of this zero-padding is a hyperparameter. The nice feature of zero padding is that it will allow us to control the spatial size of the output 
	This citation from Github teaches the ability to adjust the size of the input data after zero padding to maintain the spatial or window size. ]
	Please refer to the motivation to combine in claim 5 above. 



In regards to claim 18, The device of claim 13, is taught by Vantrease/Github as in the rejection for claim 13 above. Vantrease teaches the rest of the claim as seen below:
wherein the one or more processors further execute instructions to repeat the determining the stride S, the applying, the saving, and the adjusting
[ (¶0064) “When the same training sample is used as the input again, the output probabilities might be closer to the target probabilities, which indicates that the network has learned to classify this particular image. As described above, some parameters of the convolutional neural network, such as the number of filters, filter sizes, architecture of the network, etc., may have been pre-selected and remain unchanged during the training process. The above-described training process may be repeated”
	This citation from Vantrease teaches that the same input or different inputs can be repeated back into the pooling operation. It further teaches that the process can be repeated with architecture changes like filter size or any other parameter. This is equivalent to repeating the pooling layer and making adjustments on the pooling stage till it is equivalent to a final size. ]



In regards to claim 19, the device of claim 10, is taught by Vantrease/Github as in the rejection for claim 10 above. Vantrease teaches the rest of the claim as seen below:
wherein the device comprises one of a convolutional neural network (CNN) and a graphics processing unit implementing a CNN.
[ (¶0106) “the above described convolution operation or matrix multiplication may be implemented in software that may be executed by, for example, a parallel processing unit, a vector processor, a digital signal processor, a graphic processing unit,”
	This citation from Vantrease teaches the GPU being utilized to run the neural network. ]
[ (¶0005) “FIG. 2 illustrates an example convolutional neural network (CNN);”
	This citation from Vantrease shows that the teachings include a CNN. ]




In regards to claim 20, Vantrease teaches the following:
A non-transitory computer-readable media storing computer instructions 
[ (¶0114) “The instruction code may be stored on a non-transitory storage medium (e.g., on a memory device).” ]
for performing size KxK max pooling with stride S at a max pooling layer of a convolutional neural network to downsample input data,
[ (¶0051) “The dimensions of matrix 330 may be smaller than input pixel array 320 and may be determined based on the dimensions of input pixel array 320, dimensions of filter 310, and the stride D.”
This citation from Vantrease teaches a variable sized matrix with a variable sized stride.]
[ (¶0058) “A pooling operation (e.g., a max, average, or sum pooling operation) may be applied to matrix 440 to sub-sample or down-sample data in matrix”

That when executed by one or more processors, cause the one or more processors to perform the steps of:
[ (¶0133) “the modules can be embodied on a non-transitory computer readable medium and processed by a processor in any of the computer”
This is a citation to show the non-transitory memory along with a processor and it capable of passing tasks via instructions. ]
	receive input data,
[ (¶0127) “processors may include multiple processing cores, wherein each processing core may be configured to execute instructions”
Citation from Vantrease teaching the instructions from the processor. ]
[ (¶0017) “Each processing node on a layer (e.g., an input layer, an intermediate layer, etc.) may receive a sequential stream of input data elements,”
This citation teaches a layer in the neural network receiving the input data. ]
	that when executed by one or more processors, cause the one or more processors to perform the steps of: receive input data, buffer the input data, 
[ (¶0074) “The data cached at state buffer 522 may include, for example, the input data”
Vantrease continues to teach a buffer at the max pooling layer which can be seen in the rest of the paragraph and (¶0073). ]
What Vantrease fails to explicitly teach, are the limitations below:
apply a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
and output the downsampled output data to another layer of the convolution neural network for further processing.
These limitations are taught by Github as seen below:
apply a cascade of size 2x2 max pooling stages to the buffered input data to generate downsampled output data,
 [ (Pg. 21, paragraph 7) “The pool layers are in charge of downsampling the spatial dimensions of the input. The most common setting is to use max-pooling with 2x2 receptive fields”
This citation teaches max pooling (which includes 2x2) and will generate downsampled output data. ]
	wherein a stride value of each size 2x2 max pooling stage is determined dynamically in accordance with pooling parameters associated with the size 2x2 max pooling stage;
[ (pg. 7 and 8) 
These pages in the NPL shows the configurations of dynamic stride algorithms used for max pooling. Further, they showcase an embodiment of stride being 2. ]
and output the downsampled output data to another layer of the convolution neural network for further processing.
 [ (Pg. 21, Paragraph 6 ) “The pool layers are in charge of downsampling the spatial dimensions of the input.”
This citation teaches that the pooling layers (which include max pooling) are responsible for downsampling the data. ]
[ (pg. 5, image 1)
This image shows that after the pooling layers, the data is passed to another layer or multiple layers for further processing. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease .



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease/Github and further in view of Mathworks (Max Pooling Layer).


In regards to claim 7, The computer-implemented method of claim 6, is taught by Vantrease/Github as in the rejection for claim 6 above. Github continues by teaching the following:
wherein adjusting the window size and the size of the input data at the first size 2x2 max pooling stage comprises: incrementing, by the max pooling layer, the window size;
[ (Pg. 7 paragraph 5) “As we will soon see, sometimes it will be convenient to pad the input volume with zeros around the border. The size of this zero-padding is a hyperparameter. The nice feature of zero padding is that it will allow us to control the spatial size of the output volumes (most commonly as we’ll see soon we will use it to exactly preserve the spatial size of the input volume so the input and output width and height are the same).”
	This citation from Github teaches the ability to adjust the size of the input data after zero padding to maintain the spatial or window size. ]
	What Github fails to teach is the following:
and adjusting, by the max pooling layer, the size of the input data at the first size 2x2 max pooling stage in accordance with expression size = size + (size / window size)
This is however taught by MathWorks as seen below:
[ (Heading: maxPooling2dLayer, sub-heading: Input Arguments)  “ 'same' — Add padding of size calculated by the software at training or prediction time so that the output has the same size as the input when the stride equals 1. If the stride is larger than 1, then the output size is ceil(inputSize/stride), where inputSize is the height or width of the input and stride is the stride in the corresponding dimension. The software adds the same amount of padding to the top and bottom, and to the left and right, if possible.”
	This citation from Mathworks teaches a form of dynamic padding that will result in the same output as the claimed limitation in regards to making sure there is no leftover or overlap. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease/Github and the dynamic padding as taught by Mathworks. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for a more robust pooling operation that can self-regulate its sizing and require less overhead or management from the user. This would provide the recognized benefit of less management resources being utilized and less of an opportunity for error in the pooling operation.



In regards to claim 16, The device of claim 15, is taught by Vantrease/Github as in the rejection for claim 15 above. Github continues by teaching the following:
wherein adjusting the window size and the size of the input data at the first size 2x2 max pooling stage comprises: incrementing, by the max pooling layer, the window size;
[ (Pg. 7 paragraph 5) “As we will soon see, sometimes it will be convenient to pad the input volume with zeros around the border. The size of this zero-padding is a hyperparameter. The nice feature of zero padding is that it will allow us to control the spatial size of the output volumes (most commonly as we’ll see soon we will use it to exactly preserve the spatial size of the input volume so the input and output width and height are the same).”
	This citation from Github teaches the ability to adjust the size of the input data after zero padding to maintain the spatial or window size. ]
	What Github fails to teach is the following:
and adjusting, by the max pooling layer, the size of the input data at the first size 2x2 max pooling stage in accordance with expression size = size + (size / window size)
This is however taught by MathWorks as seen below:
[ (Heading: maxPooling2dLayer, sub-heading: Input Arguments)  “ 'same' — Add padding of size calculated by the software at training or prediction time so that the output has the same size as the input when the stride equals 1. If the stride is larger than 1, then the output size is ceil(inputSize/stride), where inputSize is the height or width of the input and stride is the stride in the corresponding dimension. The software adds the same amount of padding to the top and bottom, and to the left and right, if possible.”
	This citation from Mathworks teaches a form of dynamic padding that will result in the same output as the claimed limitation in regards to making sure there is no leftover or overlap. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease/Github and the dynamic padding as taught by Mathworks. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that .




Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease/Github  and further in view of Medium (A Guide to Receptive Field Arithmetic for Convolutional Neural Networks).



In regards to claim 8, The computer-implemented method of claim 4, is taught by Vantrease/Github as in the rejection for claim 4 above. Github teaches the following limitation as seen below:
And adjusting, by the max pooling layer the overlap in accordance with expression Overlap = (overlap – 2) / 2 + 1
[ (Pg. 8, Paragraph 1) “calculating how many neurons “fit” is given by (W−F+2P)/S+1”
	This citation from Github teaches the overlap formula with the above equation. Where W stands for the input volume size, F = 2 and P = 0  with S being 2. ]
	What is not explicitly taught by Github is the rest of the claim, which is taught by Medium as seen below:
wherein adjusting the size of the input data at the first size 2x2 max pooling stage, the window size, and the overlap comprises: adjusting, by the max pooling layer, the window size in accordance with expression: window size = (windowsize – 2) / stride S + 1;
[ (Section: receptive field and feature Map visualization, image 1) 
	This image depicts a formula for either windowsize or input size. The equation will be identical assuming p = 0 and k = 2. ]
Adjusting, by the max pooling layer, the size of the input data at the first size 2x2 max pooling stage in accordance with expression Size = (size – 2) / stride S + 1;
[ (Header: receptive field and feature Map visualization, image 1) 
	This image depicts a formula for either windowsize or input size. The equation will be identical assuming p = 0 and k = 2. Examiner notes that seeing as how the equation for windowsize and input size is similar except for the variable that is being changed, the equations are equivalent and can be cited for either windowsize or input size. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease/Github and the equations as taught by Medium. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would allow for a more robust pooling operation that can self-regulate its sizing and require less overhead or management from the user. This would provide the recognized benefit of less management resources being utilized and less of an opportunity for error in the pooling operation.




In regards to claim 17, The computer-implemented method of claim 13, is taught by Vantrease/Github as in the rejection for claim 13 above. The following limitation is taught by Github as seen below:
And adjust the overlap in accordance with expression Overlap = (overlap – 2) / 2 + 1
[ (Pg. 8, Paragraph 1) “calculating how many neurons “fit” is given by (W−F+2P)/S+1”
	This citation from Github teaches the overlap formula with the above equation. Where W stands for the input volume size, F = 2 and P = 0  with S being 2. ]
	What is not explicitly taught by Github is the rest of the claim, which is taught by Medium as seen below:
wherein the one or more processors further execute instructions to adjust the window size in accordance with expression: window size = (windowsize – 2) / stride S + 1;
[ (Section: receptive field and feature Map visualization, image 1) 
	This image depicts a formula for either windowsize or input size. The equation will be identical assuming p = 0 and k = 2. ]
Adjust the size of the input data at the first size 2x2 max pooling stage in accordance with expression Size = (size – 2) / stride S + 1;
[ (Header: receptive field and feature Map visualization, image 1) 
	This image depicts a formula for either windowsize or input size. The equation will be identical assuming p = 0 and k = 2. Examiner notes that seeing as how the equation for windowsize and input size is similar except for the variable that is being changed, the equations are equivalent and can be cited for either windowsize or input size. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the convolutional network teachings from Vantrease/Github and the equations as taught by Medium. The reason it would be obvious is .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11055872B1 – Real time object recognition using cascaded features that teaches max pooling with stride, step size in spatial sampling and NxN size of kernels along with cascade and window size
US 20210209339 A1 – 3d object recognition using 3d convolutional neural network that teaches max pooling, sizes of pooling layer, stride and downsampling
US 20210200993 A1 – Condense-expansion-depth-wise convolutional neural network for face recognition that teaches max pooling, dimensionality, and stride
US 10713794 B1 – method and system for using machine learning that teaches max pooling, pooling stage sizes, and overlapping windows. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123